Citation Nr: 1506991	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left eye vision loss, to include as secondary to residuals of traumatic brain injury (TBI) with post traumatic headaches.

2. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to January 19, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003, June 2004 to May 2005, and from December 2005 to November 2006.  He is a Persian Gulf veteran who earned the Combat Action Ribbon and was awarded the Purple Heart Medal.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left eye vision loss and granted service connection for GERD and assigned an initial noncompensable disability rating for GERD, effective March 30, 2010.  By a March 2012 rating decision, a 10 percent disability rating was assigned for GERD, effective January 19, 2012.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an increased rating for hearing loss, tinnitus, posttraumatic stress disorder and a TBI have been raised by the record in a July 2014 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that another remand is necessary in this case.  See January 2015 Appellant's Brief.  The Board agrees.

Regarding his claim for service connection for a left eye disability, the August 2014 VA examination is inadequate.  When this matter was remanded by the Board in May 2014, the Board directed a VA examiner to provide two separate opinions regarding the etiology of any left eye disability.  First, the examiner was to opine as to whether any eye disability was related to service, to include the Veteran's in-service exposure to an improvised explosive device (IED) blast.  Second, the examiner was to address whether the Veteran's eye disability was secondary to his service connected TBI with headaches.  The examiner opined that it was less not likely that the Veteran's left eye disability was ". . . a result of his history of TBI in 2006 or 2008[.]" because the defect was first documented in July 2014 and there was no visual field defect in June 2010.

The examiner did not provide separate opinions as to direct and secondary service connection.  To the extent that the examiner has conflated the two types of service connection, his opinion is inadequate.  The examiner's sole rationale is that the Veteran's left eye disability was not first documented until many years after service.  The examiner does not explain the significance of the fact that a left eye disability was not shown until several years following service.  As such, the Board finds the opinion inadequate and not in compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding his claim for an increased initial evaluation for GERD, there are outstanding VA treatment records relating to his disability.  See January 2015 Appellant's Brief.  Despite the fact that the Veteran did not respond to the RO's June 2014 letter requesting details regarding any ongoing treatment the Veteran was receiving, VA must seek outstanding records where the agency has constructive notice of their existence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As it is apparent that the Veteran has received VA treatment since June 2011 (the date of the last VA treatment record in the claims folder), VA has a duty to seek updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the period from June 2011 to the present.

2. Return the claims file to the August 2014 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should separately opine as to the following:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left eye disability is related to any incident of his military service, including his exposure to an IED during service?

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's TBI with post traumatic headaches caused or aggravated (increased in disability beyond the natural progression) any left eye disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The examiner must consider the Veteran's June 2010 lay statement wherein he indicates that a VA doctor told him the explosion that caused his right ear hearing loss "may have caused the left eye problem."

If the examiner discusses the length of time between service and any documented left eye visual field defect, the examiner must explain the significance of such.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then readjudicate the claims, and if the benefits sought on appeal remain denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




